Title: From John Adams to John Codman, Jr., 10 October 1790
From: Adams, John
To: Codman, John, Jr.



Dear Sir,
New York October 10 1790.

I duely received your obligin letter of the 27th of August; but a journey to Philadelphia, and the confusion of preparations to remove to that City, have prevented an earlier answer to it.  I concur very freely and very fully with you, in your sentiments respecting the appointments of Consuls abroad; but I find the President and Secretary of State, are impressed with an apprehension of censure, for appointing too many from one State.  Before your letter arrived to me, the President and Mr Jefferson were both gone to Virginia—When I meet them at Philadelphia, I will deliver the letter to the latter, and heartily wish your Brother success.  I think it is adviseable for you to send on to me the best letters of recommendation of your Brother, that you can readily obtain; and they shall be communicated too.
The Wine you received for me from Spain, I should be obliged to you; to ship by the first good opportunity addressed to me at Philadelphia;  I shall remove in ten days, and be there ready to receive it before it, will arrive.
I am Sir with much esteem your obliged humble Servant,

John Adams